Citation Nr: 0916601	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-22 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hypertension, to include as secondary to the 
Veteran's service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1942 to September 
1943.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran testified before the undersigned at an October 
2007 travel board hearing in St. Petersburg, Florida.  A 
transcript of the hearing is of record.

The Board notes that the claim at issue was previously 
remanded by the Board in November 2007, for further 
evidentiary and procedural development.  This was 
accomplished, and the Board concludes that it may proceed 
with a decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A September 1956 rating decision denied the appellant's 
claim for entitlement to service connection for hypertension.  
The appellant was notified of his appellate rights, but did 
not appeal the decision.

2.  Evidence received since the last final denial fails to 
provide a current diagnosis that can be related to active 
service or to any service-connected disability and therefore, 
while the evidence provided is new, it is not material.


CONCLUSIONS OF LAW

1.  The September 1956 RO rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).
2.  Evidence received since the September 1956 RO decision in 
connection with Veteran's request to reopen a claim of 
service connection for hypertension is not new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in March 2005 and September 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  These letters also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The September 2007 letter 
provided this notice to the Veteran.  
The Board observes that both the March 2005 and September 
2007 letters were sent to the Veteran after the September 
2004 adjudication of the Veteran's claim.  Nevertheless, the 
Board finds this error nonprejudicial to the Veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided in the March 2005 and September 
2007 letters fully complied with the requirements of 38 
U.S.C.A. § 5103(a) (2008), 38 C.F.R. § 3.159(b) (2008), and 
Dingess, supra, and after the notice was provided the case 
was readjudicated and an October 2008 supplemental statement 
of the case was provided to the Veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

With respect to the Veteran's request to reopen a previously 
disallowed claim, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence - evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation, however, 
does not modify the requirements discussed above.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  The Board notes 
that the March 2005 letter provided this notice to the 
Veteran.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records, VA treatment records 
and private treatment records are associated with the claims 
folder.  

VA has no obligation to provide an exam where new and 
material evidence is not presented or secured to reopen a 
finally adjudicated claim.  38 C.F.R. 
§ 3.159(c)(4)(i)(C)(iii) (2008).  Therefore, VA is not 
required to provide the Veteran with a VA examination in 
conjunction with this claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.


Analysis

Initially, the Board notes, the Veteran originally made a 
claim for entitlement to service connection for hypertension 
in September 1956, which the RO denied in the September 1956 
rating decision.  In a March 2004 rating decision, the RO 
denied reopening a claim for service connection for 
hypertension.  The Veteran filed an NOD with regard to this 
decision in May 2004.  In September 2004, the RO again issued 
a rating decision with regard to the issue of service 
connection for hypertension and again denied reopening.  The 
Board notes that the September 2004 decision addresses the 
issue that the March 2004 rating decision was based on 
medical records that did not pertain to the Veteran, but 
stated that reliance on the records had not changed the 
ultimate outcome and therefore found no harm to the Veteran.  
The Board further notes that the medical records in question 
were the basis for the RO's belief that the Veteran wanted 
the hypertension claim reopened.  However, given that the 
Veteran again filed a notice of disagreement (NOD) in October 
2004, with respect to the denial of the reopen, the Board 
finds the issue moot.  In the June 2005 VA Form 9, the 
Veteran additionally filed a claim for hypertension to 
include as secondary to his service-connected anxiety 
disorder.  The RO, in the March 2007 SSOC included the 
additional claim in its decision and denied service 
connection on both a direct and secondary basis.  The Board 
notes that these two claims must be considered as one claim.  
A new etiological theory does not constitute a new claim.  
Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. 
Nicholson, 20 Vet App 307 (2006).  Therefore, the issue 
remains one of new and material evidence as characterized on 
the title page.

The Board notes that the Veteran's current claim is one of 
entitlement to service connection for hypertension, to 
include as secondary to anxiety disorder.  This claim is 
based upon the same factual basis as his original claim of 
entitlement to service connection for hypertension, which was 
denied in the September 1956 rating decision.  As such, it is 
appropriate for the Board to consider this claim as a request 
to reopen the previously denied claim.  See Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 (West 2002).  However, the Veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  See also Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. 
§ 3.156(a) (2008), 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Veteran's initial claim of entitlement to service 
connection for hypertension was denied by RO rating decision 
dated in September 1956.  This rating decision indicates that 
the basis for the RO's denial is the lack of medical evidence 
establishing that the Veteran's hypertension is related to 
his active military service.  The Veteran did not timely 
appeal this decision; therefore, it became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  In 
the March 2004 rating decision, the RO denied the Veteran's 
request to reopen his claim for hypertension because the 
Veteran failed to provide new and material evidence.  

The RO denied reopening the Veteran's claim in the March 2004 
rating decision on the basis that while the evidence 
presented was new, it was not material because it failed to 
provide a diagnosis that could be related to military 
service.  The Veteran was again notified of his appellate 
rights, and perfected an appeal of this issue.  At the time 
of the March 2004 RO rating decision, the evidence under 
consideration consisted of the Veteran's service treatment 
records; and private treatment records, dating from 1973 
to1995.  New evidence received since the September 1956 
rating decision includes private treatment records, dated 
August 1987 to April 2005; VA treatment records from the 
Tampa VAMC, with various dates from June 1981 to the present; 
travel board hearing transcript dated October 2007; and 
statements from the Veteran.

The Board acknowledges that the RO reopened the Veteran's 
claim for service connection for hypertension in the March 
2007 SSOC relying on a private physician's letter, that was 
received by the RO in August 2007, which stated that the 
Veteran was being treated for cardiovascular hypertensive 
disease, generalized arthritis and a testicular tumor, and 
that it was his medical opinion that the Veteran be evaluated 
by the Veteran's Administration for these problems.  As the 
letter provides no etiological opinion that the Veteran's 
hypertension is related to or was caused by the Veteran's 
military service, the Board finds, as did the RO, that the 
letter, while new, is not material.  

The Board further notes that the Veteran also claims that his 
hypertension is related to his service-connected anxiety 
disorder.  The Veteran claims to have been told by a doctor 
that his hypertension might be due to his "nerves."  See 
Psychiatry Outpatient Note, dated February 2008.  However, as 
there is no competent medical evidence to indicate that the 
Veteran's anxiety is the cause of his hypertension, the Board 
finds that the case may also not be reopened based on this 
different theory of etiology.  

Finally, the Board notes that the new evidence presented 
fails to relate the Veteran's hypertension with his active 
military service or with his service-connected anxiety 
disorder.  The evidence provides neither a link between the 
Veteran's hypertension and the Veteran's service-connected 
anxiety disorder nor evidence that proves that the Veteran 
experienced hypertension in service.  The Board does 
acknowledge the Veteran's statements that he claims to have 
been told by a doctor that his hypertension might be due to 
his "nerves," however, the Board notes that as a lay 
statement, this cannot be considered to provide evidence of a 
diagnosis or etiology of a disease or disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  As such, the Board 
finds that the evidence presented with regard to this issue 
is new, in that it has not been considered before, but it is 
not material.  Since none of this newly submitted evidence 
pertains to the reasons for the prior denial nor raises the 
reasonable possibility of substantiating the Veteran's 
underlying claim, his request to reopen the previously 
disallowed claim of entitlement to service connection for 
hypertension is denied.  38 C.F.R. § 3.156(a) (2008).


ORDER

The Veteran's request to reopen a previously disallowed claim 
of entitlement to service connection for hypertension to 
include as secondary to his service-connected anxiety 
disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


